38 Mich. App. 612 (1972)
196 N.W.2d 804
PEOPLE
v.
STEWART
Docket No. 11174.
Michigan Court of Appeals.
Decided February 24, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and William C. Buhl, Prosecuting Attorney, for the people.
*613 Arthur J. Tarnow, State Appellate Defender, and Jane Burgess, Assistant Defender, for defendant.
Before: R.B. BURNS, P.J., and FITZGERALD and V.J. BRENNAN, JJ.
Reversed and remanded to circuit court, 387 Mich. 808.
V.J. BRENNAN, J.
Defendant pled guilty to the charge of breaking and entering a building with intent to commit larceny (MCLA 750.110; MSA 28.305). He appeals as of right after the trial court's denial of his motion for a new trial.
Defendant's position on appeal is, to this Court, a familiar one. He points out that the trial court did not advise him of his privilege against self-incrimination and his right to confront his accusers. Relying primarily on Boykin v Alabama, 395 U.S. 238; 89 S. Ct. 1709; 23 L. Ed. 2d 274 (1969), defendant argues that these omissions warrant the grant of a new trial.
Similar arguments have previously been rejected by the majority of the members of this Court. If the trial court determines that defendant's plea of guilty was voluntarily and intelligently made, then the requirements of Boykin, supra, are satisfied. People v Jaworski, 25 Mich. App. 540 (1970); People v Brewer, 31 Mich. App. 177 (1971).
In the instant case the court informed the defendant of the elements of the offense with which he was charged, advised him of his right to trial by jury and his right to counsel, established that his plea was voluntarily made, and elicited a sufficient factual basis to support the truthfulness of the plea. We find no error.
Affirmed.
All concurred.